Candler, J.
1. A demurrer to an indictment, on the ground that “said indictment shows upon its face interlineations, alterations, substitutions, and changes from the form in which it was originally drawn,” is not good, there being nothing to indicate that the alterations were made subsequently to the time the indictment was acted upon by the grand jury. Jones v. State, 09 Ga. 46; Cook v. State, 119 Ga. 110.
2. An indictment for a violation of the Penal Code, § 511, prohibiting throwing rocks or shooting at or in railroad or street cars, need not allege that *500the car at which it is charged that the accused threw or shot belonged to a chartered railroad company.
Submitted June 19,
Decided July 17, 1905.
Certiorari. Before Judge Lewis. Wilkinson superior court. April 5, 1905.
Renry Bunn Wimberly, for plaintiffs in error.
Joseph E. Pottle, solicitor-general, contra.
3. The indictments in the cases of Sanders v. State, 118 Ga. 788, and Kiser v. State, 89 Ga. 421, were based on Penal Code, §520, and are therefore distinguishable from the case at bar.
4. The evidence was largely circumstantial, but that introduced by the State was sufficient to warrant the conviction of the accused; and it was not error to overrule the certiorari.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.